Citation Nr: 0808884	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant 
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971, including service in Vietnam from March 1970 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2002 and April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
January 2002 rating decision determined that new and material 
evidence had not been presented to reopen a claim for PTSD.  
The April 2003 rating decision denied service connection for 
tinnitus and service connection for exposure to Agent Orange 
on the merits, and again denied service connection for PTSD 
on the grounds of no new and material evidence.  In April 
2004, the Board remanded the issue of new and material 
evidence to the RO for the issuance of a statement of the 
case as a notice of disagreement had been filed with respect 
to the January 2002 rating decision.   

In September 2003 the veteran testified before a member of 
the Board in Washington, D.C., regarding another issue 
concerning waiver of recovery of an overpayment of improved 
disability pension benefits in the calculated amount of $12, 
159.00.  In April 2004, the Board remanded that issue to the 
RO for additional development.  In April 2006, the veteran 
withdrew his appeal of that issue in writing.

The Board notes that in a letter dated in May 2003 the 
veteran stated a claim for service connection for "10 
percent brain loss from constant combat."  This claim, which 
has not been adjudicated, is referred back to the RO for 
appropriate action.  

The issues of entitlement to service connection for PTSD; 
entitlement to service connection for a disability due to 
Agent Orange exposure; and entitlement to service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  An April 1999 Board decision denying service connection 
for PTSD was not appealed.  

2.  Evidence compiled after the April 1999 Board decision, 
including a letter from the veteran's mom, a stressor 
statement submitted by the veteran, Social Security 
disability records, and VA medical records, constitute new 
and material evidence. 


CONCLUSIONS OF LAW

1.  The April 1999 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence, PTSD

In a decision issued in April 1999 the Board denied service 
connection for PTSD on the grounds that the veteran did not 
have a confirmed diagnosis of PTSD.  Pursuant to 38 C.F.R. § 
20.1100 this decision is final.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In November 2001 the veteran apparently submitted a new claim 
for service connection for PTSD.  A rating decision dated in 
January 2002 denied reopening and a rating decision issued in 
April 2003 again denied the claim finding that no new and 
material evidence had been presented.  The veteran has 
appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he suffers from PTSD, and says that 
the disorder is the result of his experiences in Vietnam.  
Evidence compiled since the April 1999 Board decision 
consists of a stressor statement completed by the veteran; a 
letter from the veteran's mother regarding the veteran's 
behavior immediately after his return from Vietnam; VA 
medical records; and Social Security disability records, 
which include two psychiatric evaluations that show a 
diagnosis of PTSD.  

This evidence is new since it was not of record at the time 
of the April 1999 Board decision.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Upon so doing, the Board finds that it is material 
since it since it provides evidence, from more than one 
source, of at least a provisional diagnosis of PTSD.  It thus 
raises a reasonable possibility of substantiating the 
veteran's claims for service connection.  New and material 
evidence having been found, the veteran's claim for service 
connection for PTSD must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim for entitlement 
to service connection for PTSD.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

New and material evidence having been presented, the petition 
to reopen the veteran's claim for service connection for PTSD 
is granted.


REMAND

Having reopened the veteran's claims for service connection 
for PTSD, the Board has jurisdiction to review the issue de 
novo, based on the whole record.  For the reasons that follow 
the Board finds that additional development is warranted. 

The veteran reports that he worked as a combat medic in 
Vietnam, and adds that he "took care of many injured and 
sick."  He reports that he was assigned to the 544th Company, 
169th Engineering Battalion, in Xuan Loc, Vietnam, and adds 
that he was 100 miles out in the field.  He reports being 
under fire, and says there were tense moments in handling 
casualties.  He also reports that he provided medical care to 
over 180 people in the company, and says that he did 
everything from supplying bandaids to sending casualties 
"for better care, to a rear area."  In July 2005 he 
submitted a formal stressor statement. 

DD-214 confirms service in Vietnam from March 1970 to April 
1971.  DD-214 also confirms a military occupational specialty 
of "Medic."  Decorations include the award of an Army 
Commendation Medal.

Psychiatric evaluation done by the Social Security 
Administration (SSA) in January 1987 yielded an axis I 
diagnosis, in pertinent part, of "post-traumatic stress 
disorder chronic (provisional)."  Psychiatric evaluation 
done by SSA in July 1991 yielded an axis I diagnosis, in 
pertinent part, of "rule out post-traumatic stress disorder 
(patient stated that he was not a combat veteran)."  

In a letter dated in June 2000 the veteran's mother stated as 
follows:

When [the veteran] came home, after serving in 
Vietnam, he was afraid to sleep alone in his 
room.  For several months he slept on the 
floor of my bedroom.  [He] taped newspapers 
over our basement windows.  He covered the TV 
with towels when he was alone at home.  He 
still does that.  He goes on a rampage at 
irregular intervals because envisions "body 
parts" flying around as people are being 
shot.

The evidence also includes the record of an involuntary 
psychiatric confinement from June to July 1974.  These 
records describe the veteran as "withdrawing more and more 
since returning from service in Vietnam in 1971."  They also 
include the following remarks:

[veteran's] experiences in Vietnam 
combined with his reported use of drugs 
seems to have left him frightened and 
suspicious of all around him.  Since no 
unusual behavior is reported before armed 
services, stress of war appears to be 
[unintelligible].

In addition to the foregoing, SSA records dating as far back 
as May 1972 advise as follows:

Sometimes he can be difficult to get 
along with when he is in a depressed 
state . . . mom states he is not very 
communicative and she doesn't push him 
for info as he would become upset - its 
like he is in a different world 
sometimes.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence includes a tentative diagnosis by more than one 
physician of PTSD.  The evidence also confirms service in 
Vietnam during the Vietnam conflict as a medic.  In addition, 
there is evidence of a possible relationship between the 
veteran's service and his symptoms.  However, the veteran 
does not have a confirmed diagnosis of PTSD, and there is 
insufficient competent medical evidence on file to establish 
a nexus to service.  In accordance with McLendon, and in 
compliance with 38 C.F.R. § 3.159, the matter must be 
remanded for a VA examination and opinion.  McLendon, 20 Vet. 
App. 79.

The veteran should also be provided with an examination for 
tinnitus.  In that regard, the Board notes that the RO has 
denied the claim due to the lack of a diagnosis.  However, as 
the veteran is competent as a lay person to state that he 
currently has ringing in his ears a VA examination is 
warranted.  

Following the development of the evidence and the addition of 
numerous pieces of evidence to the claims folder, the Board 
notes that the RO in April 2007 issued a statement of the 
case to the veteran concerning the issues on appeal rather 
than a supplemental statement of the case.  VA regulations 
provide that upon receipt of additional pertinent evidence 
after a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board of Veterans' Appeals and the 
appellate record is transferred to the Board, the agency of 
original jurisdiction will furnish the veteran and his 
representative a supplemental statement of the case.  See 38 
C.F.R. § 19.31.  If the issues are not resolved to the 
veteran's satisfaction on remand, the SSOC issued, before the 
case is returned to the Board, must address the evidence 
obtained after the statement of the case was issued in 
January 2006.  See 38 C.F.R. § 19.31.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the St. Petersburg Veterans' 
Affairs Medical Center (VAMC).  The Board also notes 
correspondence from the veteran which informs of mental 
health treatment from a state mental health facility since 
1972; however, the RO only requested records from that 
facility dating from 1986.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  On remand, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from July 14, 2006, to the present, and all private 
psychiatric records from the state mental institution dating 
from January 1972.  

Finally, it is noted that the veteran has stressed in a 
number of statements that he is claiming that he has a skin 
disorder and wears reading glasses as a result of agent 
orange exposure.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request all medical records from the 
St. Petersburg, Florida VAMC dating from 
1982-1983, and all medical records dating 
from July 14, 2006.  Also request all 
mental health treatment records pertaining 
to the veteran dating from January 1972 
from the following institution (provided 
that the veteran properly authorizes 
release of the records):

Illinois Department of Human 
Services 
- Region One North
Mental Health
4200 N. Oak Park Avenue
Chicago, Illinois  60634

Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Request a complete copy of the 
veteran's Official Military Personnel File 
and associate said with the claims file.  

3.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for verification of 
the veteran's stressors reported in writing 
and during a December 1991 RO hearing.  At a 
minimum, unit histories for the HHC 169th 
Engineer Battalion, "C" Company, 20th 
Brigade, in Xuan Loc, Vietnam, and Nui Soc 
Lu, Vietnam, for the time period March 14, 
1970, to April 18, 1971, must be requested.  

The RO should prepare a report detailing the 
nature of any stressor which it finds to be 
corroborated by the record.  This report 
must include the veteran's handling of the 
sick and wounded (casualties) at an aid 
station in Vietnam.  This report is then to 
be added to the claims file.  

4.  Schedule the veteran for appropriate 
psychiatric examination(s), to include 
evaluation for PTSD.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All indicated tests 
should be performed, and all findings should 
be reported in detail.  

The RO is to inform the examiner that only 
the stressor(s) which have been verified may 
be used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should specify 
(1) whether a stressor found to be verified 
by the record was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link between 
the current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for each opinion should be set 
forth in the report provided.

5.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for tinnitus.  The claims 
file MUST be made available to, and reviewed 
by, the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) or less 
likely than not (less than a 50 percent 
probability) that a current tinnitus 
disorder was incurred during active military 
service, or is related to an incident 
therein.  A complete rationale for each 
opinion proffered must be included in the 
report provided.

6.  After any further development deemed 
necessary, readjudicate all of the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


